DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 26 January 2022 (“Reply”). As directed in the Reply: 
	Claims 1, 4-6, 9-12, and 15 have been amended;
	Claims 2 and 3 have been cancelled; and 
	Claim 17 has been added.
Thus, Claims 1 and 4-17 are presently pending in this application.
	Applicant’s amendment to the Abstract, Title, Specification, and Claim 2 (incorporated into Claims 1 and 4) and 9-12 are sufficient to overcome the objections from the previous Action and are therefore withdrawn; the amendment of Claim 5 has obviated the objection to the drawings.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
Applicant’s arguments are twofold:
(1) “However, there is no description in Satou that teaches or suggests ‘a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined,” as recited in amended Claim 1 . . . ,” and “Kato fails to cure the above-noted deficiencies of Satou . . . ,“pointing to section 43 of Kato (Reply, pp. 21-22); and 
(2) “Further, there is no description in Satou that teaches or suggests ‘the first resin coating and the second resin coating are separated by the sparsely wound portion,’ where ‘a first resin coating is formed on an outer surface of the first closely wound portion,’ and ‘a second resin coating is formed on an outer surface of the second closely wound portion,’ as recited in amended Claim 1.”
The Examiner will address these arguments in turn.
(1)	Kato describes two proximal joining regions: 43; and the unlabeled proximal joining region illustrated in Fig. 14, referenced in the prior Action at page 7 in the text following Kato’s annotated figure.  As to the embodiment of Fig. 1, the entire portion of the core shaft from the boxed-in region in the annotated drawing to the proximal-most terminus of the core shaft is read on by the claimed “proximal end of the core shaft,” inasmuch as Applicant’s disclosure is of a proximal end joining region 
(2)	A close reading of Claims 1 and 4, and particularly the clauses identified by Applicant in its Reply, in conjunction with Applicants comments, show that Applicant’s interpretation of the foregoing clauses is narrower than that of the Examiner.  First, though, the Examiner notes that Applicant’s arguments are directed, in pertinent part, to the “D” variant of Satou’s guidewire, and not to the “C/D” variant which was carefully explained in the prior Action as being a basis for rejection of the claims (Reply, pg. 24, first paragraph).  To the extent that Applicant’s arguments are germane to the factual basis upon which the rejection was actually built, the Examiner addresses them here.
The claim clause, “the first resin coating and the second resin coating are separated by the sparsely wound portion” requires that there is a sparsely wound portion of coil between the two resin coatings, but not that ALL of the recited sparsely wound portion of coil be between the two resin coatings.  Claim 17, which Applicant has added in the Reply, requires that, in the guidewire of Claim 1, “. . . the first resin coating and the second resin coating are separated by the sparsely wound portion by not forming any resin coating on an outer surface of the sparsely wound portion.”  It is axiomatic in U.S. patent law (35 U.S.C. § 112(d) and the doctrine of Claim Differentiation) that Claim 17 is evidence that Claim 1 does not include the subject only the tight-pitch portion 411 and the helical second coil 42, and NOT the rough-pitch portion 42.” (capitalization and emphasis in original) (Reply, pg. 23, last paragraph).  Applicant thus argues that Claims 1 (and 4, although Claim 17 does not depend from Claim 4 and thus Claim 4 is not thus affected; yet, Applicant’s arguing Claims 1 and 4 together ties together the arguments) require that the entirety of the sparsely wound portion is free of resin; this is not so. Claims 1 and 4 merely require that there be a sparsely wound portion, which can less than all of Satou’s section 412 as plainly shown with the indicator “X” in the illustration of the C/D variation at page 18 of the prior Action, which was carefully constructed for Applicant’s benefit to make this point.  A corollary is that Claim 17 contains allowable subject matter for the same reasons; however, if Claim 1 already contains its subject matter, as Applicant asserts, then Claim 17 would be subject to rejection under 35 U.S.C. § 112(d).


Claim Rejections - 35 USC § 103
	Claims 1, 4, 7-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,360,996, granted to Satou et al. (“Satou”) in view of U.S. Patent App. Publ. No. 2011/0015570 A1, by Kato (“Kato”).
	Satou describes a guidewire substantially as claimed by Applicant, particularly with reference to Fig. 1, its accompanying text, and col. 9, lines 42-58.
	Claim 1: A guide wire (1), comprising:
	a core shaft (2);
	a coil (41, 42; see col. 9, lines 14-16, “In the present embodiment, the coil 4 is divided into the first coil 41 and the second coil 42. However, the coil 4 may be a single piece”, emphasis added) wound around the core shaft (coil 41, 42 surrounds core 2 as illustrated);
	a distal-end joining region (53) to which a distal end of the core shaft (core shaft 2 is joined to region 53 via ribbon 3) and a distal end of the coil (Fig. 1; col. 9, lines 32-34) are joined; and
	wherein the coil includes 
		(1) a sparsely wound portion (412) having a sparser coil pitch than other portions (411, 42) of the coil, the sparsely wound portion being disposed between the distal-end joining region (53) and the proximal-end joining region (51; see Fig. 1);

		(3) a second closely wound portion (42) having a closer coil pitch than the sparsely wound portion, the second closely wound portion being disposed at a proximal end side relative to a proximal end of the sparsely wound portion (see Figs. 1, 2),
	a first resin coating (see discussion below) is formed on an outer surface of the first closely wound portion (411);
	a second resin coating is formed on an outer surface of the second closely wound portion (42), and 
	the first resin coating and the second resin coating are separated by the sparsely wound portion (identified X in the annotated copy of Satou, see below).

	At col. 9, lines 42-58, Satou discusses the further inclusion of resins on the exterior surfaces of the coil 41/42, and states:

	Preferably, the front surface (particularly the external surface) of the coil 4 (the first coil 41 and the second coil 42) is [A] wholly or partially covered with a film (not illustrated) made of hydrophilic material or hydrophobic material. This can make the insertion of the guide wire 1 smoother. 
	Such a film includes various modes depending on objectives. Its examples include a mode in which [B] the respective entire external surfaces of the first coil 41 and the second coil 42 are covered with a lubricative hydrophobic film; a 

Satou’s Fig. 1, in which hydrophobic films (O) and hydrophilic films (I) are indicated on the top portion of the coils only for ease of illustration; versions C, D, and C/D are reproduced above.
	In the variation D above, because Satou does not specify which portion of coil 41 does not include a film, and specifically does not identify sections 411 or 412, it is understood that any portion of coil portion 41 can be left without a film, including section X above which includes a portion of the sparsely wound portion.  Taking C and D together, Satou teaches constructing the distal end of the guidewire with a distalmost portion Y of the coil 41 including a hydrophobic coating (from example C), a distal portion X of section 412 (see Fig. 1) without a film, a proximal portion of section 412 with a hydrophilic film (from example D), and the coil 42 with a hydrophilic film (also from example D).  This C/D variation is illustrated above.  Satou teaches adding resin coatings to the various sections, and portions thereof, in order to customize the way the guidewire tracks through the patient’s vasculature, as well as providing tactile feedback to the practitioner using the guidewire.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Satou’s guidewire such that the first resin coating and the second resin coating are separated by the sparsely wound portion, because Satou teaches in vivo.
	Concerning Claims 4 and 8-10, Satou includes the following additional disclosure.
	Claim 4: see above concerning Claim 1. The difference in scope between Claims 1 and 4 is the further limitation that “a proximal end side part of the first closely wound portion,” which does not include a resin, separates the resin formed on the first closely wound portion from the resin formed on the second closely wound portion.  Satou does not, however, limit section Y above to extend proximally to the distalmost end of the sparsely wound portion; instead, Satou broadly instructs “. . . only a distal end side, of the first coil 41, with a predetermined length is covered with a lubricative hydrophobic film . . . ,“ and thus only a small distalmost portion of coil portion 411 can include the hydrophobic film, leaving a proximal portion of coil portion 411, adjacent to sparsely wound portion 412, with no film.  Claim 4 reads on this version of the C/D version of Satou, and thus would have been obvious for the same reasons presented above for Claim 1, to reduce and fine-tune the tactile feedback provided to the practitioner by the hydrophobic film.
	Claim 8: (The guide wire according to claim 1,) wherein the coil (41/42) is fixed to the core shaft at least at an intermediate portion (at securing member 52) of the coil in a longitudinal direction of the guide wire.
Claim 9: (The guide wire according to claim 1,) wherein each of the first resin coating and the second resin coating includes a hydrophobic resin part, the hydrophobic resin part being a longitudinal section that is hydrophobic (both of the two films in Satou C/D may hydrophobic).
	Claim 10: (The guide wire according to claim 4,) wherein each of the first resin coating and the second resin coating includes a hydrophobic resin part, the hydrophobic resin part being a longitudinal section that is hydrophobic (both of the two films in Satou C/D may hydrophobic).
	Claim 16: (The guide wire according to claim 4,) wherein 
	the first resin coating is formed on a part of the outer surface of the first closely wound portion (version C/D, discussed above with respect to Claim 3, includes a hydrophobic film on a distalmost portion of coil 411), and
	the second resin coating is formed entirely on the outer surface of the second closely wound portion (both versions C and D include a hydrophilic film on coil portion 42).
	While Satou describes attaching its core shaft at a proximal portion (51) to a proximal end of its coil, Satou does not, however, may not describe a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined.

Kato also describes a guidewire and is therefore from an art which is the same as or closely analogous to those of Applicant and Satou.  Kato also describes, as detailed below (reference to the text in Kato will be made by paragraph number [xxxx]).
	A guide wire (1), comprising:
	a core shaft (2; see Figs. 1, 14-16, and [0157]);
	a coil (3) wound around the core shaft;
	a distal-end joining region (5) to which a distal end of the core shaft and a distal end of the coil are joined ([0058]); and
	a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined (including 43; see the annotated copy of Kato’s Fig. 1, below, and Fig. 14, far right side of the figure),
	wherein the coil has a sparsely wound portion (labeled D in Fig. 12) having a sparser coil pitch (A, Fig. 9; [0139]-[0140]) than other portions of the coil (portion at line X-X in Fig. 9), the sparsely wound portion being disposed between the distal-end joining region (5) and the proximal-end joining region (Fig. 14).

	Kato teaches that a guidewire having a sparsely wound portion around a core, such as those described by Satou, may be constructed to include a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined, which would increase the friction of the proximal portion so that the guidewire can be more easily manipulated by hand or a steering mechanism.  Notably, the embodiment of Kato’s guidewire illustrated in, and described with reference to, Fig. 1 has a proximal joining region positioned very much like Satou’s, and the embodiment of Kato’s guidewire illustrated in, and described with reference to, Fig. 14 is much like that disclosed by Applicant, and thus may be what Applicant has attempted to claim.  Kato 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Satou’s guidewire to include a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined, because Kato teaches constructing a guidewire with this feature, which would make the guidewire more easily manipulated by hand or a steering mechanism.

	Concerning Claim 7, Satou and Kato together disclose a guidewire substantially as claimed by Applicant; see above concerning Claim 1.  Satou and Kato do not, however, state what is the difference in the coil pitches P1 and P2, and thus does not disclose that its sparsely wound portion has a coil pitch which is about 0.80 to 0.99 times of a coil pitch of the first closely wound portion and the second closely wound portion.
	In Satou’s disclosure, the coil pitches P1 and P2 is a known result-effective variable, see Satou, col. 8, lines 8-47 (see M.P.E.P. § 2144.05(II)), to tailor the bending rigidity of the entire guidewire.
	Applicant’s paragraph [0027] states, “[s]pecifically, the sparsely wound portion 22 has a sparser coil pitch than the closely wound portions 23 (the first closely wound portion 23a, the second closely wound portion 23b), and, in this embodiment, has a coil 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form Satou’s guidewire’s sparsely wound portion with a coil pitch P2 which is about 0.80 to 0.99 times of a coil pitch P1 of the first closely wound portion and the second closely wound portion in order to tailor the rigidity of guidewire, and taught to be desirable by Satou, as a result-effective variable, and because Applicant has disclosed no any particular advantage, function, or purpose for the disclose range of relative pitches of the two portions.  See M.P.E.P. § 2144.05(II)) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

	Claim 15: (The guide wire according to claim 1), further comprising a second sparsely wound portion having a sparser coil pitch than the first closely wound portion and the second closely wound portion (Satou, Fig. 2).
Satou describes the embodiment of Fig. 2: “The present embodiment is the same as the first embodiment except that a configuration of a first coil 41 is different from that of the first embodiment.”  The embodiment of Fig. 2 includes a second sparsely wound portion 411a, 411b.  Thus, the foregoing discussions concerning the embodiment of Fig. 1 apply equally to Fig. 2, which is thus read on by Claim 15.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Satou and Kato as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2009/0299332, by Shireman (“Shireman;” previously of record).
	Satou and Kato together describe a guidewire substantially as claimed by Applicant; see above.  While Satou and Kato both describe guidewires with the core shaft which has a largest-outer diameter portion having an outer diameter largest in the core shaft and constant, in diameter, from a proximal end toward a distal end of the core shaft, neither document, however, discloses that the sparsely wound portion is disposed in the coil at a position to cover a part of the largest-outer diameter portion.
	Shireman also describes a guidewire and is therefore from an art which is the same as or closely analogous to those of Applicant, Satou, and Kato.  Shireman describes that, in a guidewire (see Fig. 3A) which includes a core wire 18 with a core shaft which has a largest-outer diameter portion (left in Fig. 3A) having an outer diameter largest in the core shaft and constant, in diameter, from a proximal end toward a distal end of the 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the guidewire of Satou/Kato such that the sparsely wound portion is disposed in the coil at a position to cover a part of the largest-outer diameter portion, because Shireman teaches doing so in a similar guidewire, which permits the guidewire’s flexibility to be reduced in that section of the guidewire and thus customize how the guidewire tracks in a patient’s vasculature

Allowable Subject Matter
	Claim 6 is allowed.
	Claims 11-14 and 17 would be allowable if rewritten to all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is 571.272.0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783